Opinion bt
Mr. Justice Trunkey :
This appeal was heard with Cornell’s Appeal, 114 Pa. 153, 5 Cent. Rep. 181, 6 Atl. 258, the facts being similar, except that Mack & Edelman, if possible, more plainly showed their acceptance of the subscription as a sufficient performance of its condition, and their waiver of objection.
Their third subscription was at the last when they and several *318others, including Mrs. Robertson, subscribed small sums respectively for the very purpose of making up the stipulated sum. Afterwards Mack & Edehnan paid $2,800 to apply on the $3,000 first subscribed. Mack was at the stockholders’ meeting which authorized the directors to lease the furnace; was present when the directors agreed upon the proposition to lease the furnace to ."Byers & Company; and was one of the directors at the meeting which approved the lease as drawn, and unanimously directed the president to execute it on behalf of the company.
Why should these appellants now say tire parol agreement was not substantially performed ? They knew of the proposed lease, and one of them officially joined in directing its execution. Then they did not intend anything unfair to other shareholders who had paid in full, or to those who were about to make payment. This defense must be an afterthought. They paid nothing on the last two subscriptions because of the parol agreement that these should not be due until the furnace should be put in blast. That was done in 1876.
The statute of limitations does not reach this case.
Decree affirmed and appeal dismissed, at costs of the appellants.